      ^6
  Fill in this information to identify your case:
                            STACIE JOHNSON
                            First Name                         Middle Name                         Last Name

  Debtor 2
  (Spouse if, filing)       First Name                         Middle Name                         Last Name


  United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                                     D Check if this is an
                                                                                                                                                       amended filing


                                                                                                                                              FILED                CLRK PHX
 Official Form 106Sum                                                                                                                           ^ISSPRYSl?^1
 Summa                  of Your Assets and Liabilities and Certain Statistical Information                                                                       12/15
 Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
 information.Filloutall ofyourschedulesfirst;thencompletethe informationonthisform. Ifyouarefilingamendedschedulesafteryoufile
youroriginalforms, you mustfill out a new Summaryand checkthe boxatthetop ofthis page.
 Part 1:         Summarize Your Assets

                                                                                                                                                          lYourasSets

 1       Schedule A/B: Property (Official Form 106A/B)
         1a. Copy line 55, Total real estate, from Schedule A/B.                                                                                                                 0. 00
         1b. Copy line 62, Total personal property, from Schedule A/B.                                                                                                    15, 800. 00
         1c. Copy line 63, Total of all property on ScheduleA/B.                                                                                                          15, 800. 00
 Part 2:         Summarize Your Liabilities

                                                                                                                                                          -Vowliabilities
                                                                                                                                                          [Amoyntyoupwe,,,

 2.      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
         2a.Copythetotalyou listedin ColumnA, Amountofclaim, atthebottomofthelastpageofPart1 ofScheduleD...                                                $              33, 172.41
 3.     ScheduleE/F: CreditorsWhoHave UnsecuredClaims(OfficialForm 106E/F)
        3a. Copy the total claimsfrom Part 1 (priority unsecuredclaims) from line6e of ScheduleE/F.................................                        $                     0-00
        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6Jof Sc/iedute&F............................                        $             135, 200. 00


                                                                                                                               Your total liabilities $              168, 372. 41


 Part 3:        SummarizeYour Income and Ex enses

 4.     Schedule I: Your Income (Official Form 1061)
        Copyyourcombinedmonthlyincomefrom line 12 of Schedule/................................................................................             $                2,019.00
 5.     Schedule J: Your Expenses(Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                   $                2, 592. 00
 Part 4:        AnswerThese Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
        d       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumerdebts. Consumerdebts are those "incurred by an individual primarily for a personal, family, or
                household purpose. " 11 U. S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S.C. § 159.

        D       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                             page 1 of 2
SoftwareCopyright(c) 1996-2018BestCase, LLC- www.bestcase.com                                                                                                   BestCaseBankruptcy

                 Case 2:19-bk-03696-PS                           Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                                   Desc
                                                                  Main Document    Page 1 of 35
  Debtor 1      STACIE JOHNSON                                                              Case number (if known)

        From the statemc'rit of Your Current Monthly Income: Copy your total current monthly income from Official Form
        122A-1 Line 11;OR, Form 122BLine 11; OR, Form 122C-1 Line 14.                                                   $                  2, 691. 00


  9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                       Tota|ciaimT?
       . From Part4 on Schedule E/F, copy the following:
        9a. Domesticsupport obligations(Copy line 6a.)                                                                        0. 00
        9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                             0.00

        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                   0.00
        9d. Student loans. (Copy line 6f.)                                                                             48,000.00

        9e. Obligations arising out of a separation agreement or divorce that you did not report as
             priority claims. (Copy line 6g.)                                                                                0. 00

        9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)         +$                    0.00


        9g. Total. Add lines 9a through 9f.                                                                          48, 000. 00




Official Form 106Sum                              Summary of Your Assets and Liabilitiesand Certain Statistical Information                 page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                    Best Case Bankruptcy


              Case 2:19-bk-03696-PS                             Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                       Desc
                                                                 Main Document    Page 2 of 35
 Fill in this information to identify your case and this filing:
 Debtor 1                     STACIEJOHNSON
                              First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse, if filing)          First Name                       Middle Name                       LastName

 United States Bankruptcy Courtforthe: DISTRICTOFARIZONA

 Case number                                                                                                                                                D    Check ifthis is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Pro ert                                                                                                                                           12/15
In each category, separately list and describe items. List an assetonly once. If an assetfits in more than one category, list the assetin the categorywhere you
think it fits best. Be as complete and accurateas possible. If two married people are filing together, both are equally responsiblefor supplying correct
information. If more space is needed, attach a separatesheetto this form. On the top of any additional pages,write your name and case number(if known).
Answer every question.

 Part 1: DescribeEach Residence, Building, Land, or Other Real EstateYou Own or Havean Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

          No. Go to Part 2.
   D Yes. Where is the property?

 Part 2: DescribeYour Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someoneelse drives. Ifyou lease a vehicle, also report it on Schedule G: ExecutoryContracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   D No
          Yes

  3. 1      Make:       DODGE                                     Who has an interest in the property? Check one                   Do not deduct secured claims or exemptions. Put
                                                                                                                                   the amount of any secured claims on Schedule D:
            Model:      JOURNEY                                       Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
            Year:       2010                                      D Debtor2 only                                                   Current value of the      Current value of the
            Approximate mileage:                                  D Debtor1 andDebtor2 only                                        entire property?          portion you own?
            Other information:                                    D At leastoneofthedebtorsandanother

                                                                  D Checkifthisiscommunityproperty                                         $10,000.00                 $10, 000. 00
                                                                      (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
   D Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
    .
        pages you have attached for Part 2. Write that number here............................................................................. =>                 $10, 000. 00

 Part 3: Describe Your Personal and Household Items
  o you own or have any legal or equitable interest in any of the following items?                                                                        Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    D No
Official Form 106A/B                                                         Schedule A/B: Property                                                                             page 1
SoftwareCopyright(c) 1998-2018BestCase, LLC- www.bestcase.com                                                                                                       Best Case Bankruptcy


                Case 2:19-bk-03696-PS                            Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                                   Desc
                                                                  Main Document    Page 3 of 35
  Debtor 1       STACIEJOHNSON                                                                         Case number (if known)

         Yes. Describe.....


                                      BEDROOM FURNITURE $500: 3 BEDS, 2 DRESSERS, 4
                                      NIGHSTANDS
                                      LIVING ROOM FURNITURE $600: SECTIONAL, OTTOMAN, 2 END
                                      TABLES, COFFEE TABLE, TV STAND
                                      KITCHEN ITEMS $100: POTS, PANS, PLATES & UTENSILS
                                      DINING ROOM FURNITURE $200: TABLE & 4
                                     WASHER/DRYER $300                                                                                              $1, 700. 00

7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
     D No
        Yes. Describe.....


                                    I TVS 55", 42", 47", 60"                                                                                           $600.00


8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
        No
     D Yes. Describe.....

9. Equipment for sports and hobbies
     Examples:Sports, photographic,exercise, and otherhobbyequipment; bicycles, pool tables, golfclubs, skis; canoesand kayaks; carpentrytools;
                   musical instruments
      No
    D Yes. Describe.....

10. Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
    D Yes. Describe.....

11 Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    D No
        Yes. Describe.....

                                     CLOTHING                                                                                                         $200.00


12. Jewelry
      Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry watches, gems, gold, silver
        No
    a Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
    D Yes. Describe.....

14. Any otherpersonaland householditemsyou did notalready list, includingany healthaidsyou did not list
        No
    D Yes. Give specific information.....


 15. Add the dollar value of all ofyour entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here                                                                                                      $2, 500. 00



Official Form 106A/B                                                 Schedule A/B: Property                                                               page 2
Software Copyright (c) 19S6-2018 Best Case, LLC-www. bestcase. com                                                                            Best Case Bankruptcy


             Case 2:19-bk-03696-PS                             Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                               Desc
                                                                Main Document    Page 4 of 35
 Debtor 1         STACIEJOHNSON                                                                                 Case number (if known)

 Part 4: DescribeYour FinancialAssets
 Doyou own or haveany legal or equitable interest in any of the following?                                                               Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

16. Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
    D Yes..

17. Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit, shares in credit unions, brokerage houses, and other similar
                     institutions. Ifyou have multiple accounts with the same institution, list each.
    D No
      Yes........................                                             Institution name:


                                         17. 1. CHECKING                      CHASEXXX2901                                                               $300. 00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accountswith brokeragefirms, money market accounts
      No
    D Yes..................                     Institution or issuer name:

19. Non-publiclytradedstockand interests in incorporatedand unincorporatedbusinesses, includingan interestin an LLC,partnership,and
      joint venture
        No
    D Yes. Give specific information about them.
                                           Name of entity:                                                      % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
    D Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    D No
       Yes. Listeach accountseparately.
                                        Type of account:                      Institution name:

                                        401 K                                 CHASE                                                                   $3, 000. 00

22. Security deposits and prepayments
      Yourshareofall unuseddepositsyou havemadesothatyou maycontinueservice or usefrom a company
      Examples:Agreementswith landlords, prepaidrent, publicutilities(electric, gas,water), telecommunicationscompanies,or others
       No
    D Yes......................                                               Institution name or individual:

23. Annuities(Acontractfora periodicpaymentofmoneyto you, eitherfor lifeorfora numberofyears)
       No
    D Yes.............              Issuer name and description.

24. Interests in an educationIRA, in an accountin a qualifiedABLEprogram,or undera qualifiedstatetuition program.
    26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
    D Yes.............              lnstitutionnameanddescription. Separatelyfiletherecordsofanyinterests.11 U.S.C. § 521(c):

25. Trusts,equitableorfutureinterests in property (otherthananythinglistedin line1),andrightsor powersexereisableforyourbenefit
       No

Official Form106A/B                                                    Schedule A/B: Property                                                                page3
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                                    Best Case Bankruptcy


             Case 2:19-bk-03696-PS                            Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                   Desc
                                                               Main Document    Page 5 of 35
 Debtor 1        STACIEJOHNSON                                                                         Case number (if known)

     D Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
    D Yes. Givespecificinformationaboutthem...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
    D Yes. Give specific information about them...

 Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
        No
    D Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
    D Yes. Givespecificinformation......

30. Other amounts someone owes you
      Examples: Unpaidwages, disabilityinsurance payments, disabilitybenefits, sick pay, vacation pay, workers' compensation, Social Security
                     benefits; unpaid loans you made to someone else
        No
    D Yes. Givespecificinformation..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
      No
    D Yes. Namethe insurancecompanyofeachpolicyand list its value.
                                          Company name:                                        Beneficiary:                       Surrenderor refund
                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
      Ifyou are the beneficiaryofa living trust, expect proceedsfrom a life insurancepolicy, or are currently entitled to receive property because
      someone has died.
        No
    D Yes. Givespecificinformation..

33. Claims againstthird parties, whetheror not you have filed a lawsuitor madea demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
       No
    D Yes. Describe each claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
    D Yes. Describe each claim... :.

35. Any financialassets you did not already list
        No
    D Yes. Givespecificinformation..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here.                                                                                                  $3, 300. 00


Official Form 106A/B                                                  Schedule A/B: Property                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC -www. bestcase. com                                                                        Best Case Bankruptcy


              Case 2:19-bk-03696-PS                             Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                            Desc
                                                                 Main Document    Page 6 of 35
  Debtor 1        STACIEJOHNSON                                                                                 Case number (ifknown)

  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37. Do you own or haveany legal or equitable interest in any business-related property?
       No. Go to Part 6.
    D Yes. Goto line 38.


  Part 6    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial flshing-related property?
            No. Go to Part 7.
      D Yes. Go to line47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you haveother property of any kind you did not already list?
      Examples: Season tickets, country club membership
           No
    D Yes. Givespecificinformation.

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                 $0.00

 PartS:         Listthe Totals of Each Partof this Form

 55. Part 1: Total real estate, line 2                                                                                                                   $0. 00
 56. Part 2: Total vehicles, line 5                                                             $10, 000. 00
 57. Part 3: Total personal and household items, line 1 5                                        $2, 500. 00
 58. Part 4: Total financial assets, line 36                                                     $3, 300. 00
 59. Part S: Total business-related property, line 45                                                 $0. 00
 60. Part 6: Total farm- and fishing. related property, line 52                                       $0.00
 61. Part 7: Total other property not listed, line 54                                                 $0. 00
 62. Total personal property. Add lines 56 through 61...                                        $15, 800. 00   Copy personal property total       $15, 800. 00

 63. Total of all property on ScheduleA/B. Add line 55 + line 62                                                                              $15, 800. 00




Official Form 106A/B                                                         Schedule A/B: Property                                                       page 5
SoftwareCopyright(c) 1996-2018BestCase, LLC-www.bestcase.com                                                                                  Best Case Bankruptcy


                Case 2:19-bk-03696-PS                           Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                               Desc
                                                                 Main Document    Page 7 of 35
 Fill in this information to identify your case:

 Debtor 1                  STACIEJOHNSON
                           First Name                   Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)       First Name                   Middle Name                      Last Name


 United States Bankruptcy Court for the:          DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                            d Check ifthis is an
                                                                                                                                        amended filing


Official Form 106C
Schedule C: The Property You Claim as E empt                                                                                                                     4/16

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct information. Using
the property you listed on ScheduleA/B: Property (Official Form 106A/B) as yoursource, listthe property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies ofPart2; Additional Pageas necessary. On the top of any additionalpages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicablestatutory limit. Someexemptions-such as those for health aids, rights to receive certain benefits, andtax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particulardollar amountand the value ofthe property is determined to exceedthat amount, your exemption would be limited
to the applicable statutory amount.
 Parti:          Identi   the Pro e     You Claim as Exem t

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions.             11 D. S. C. § 522(b)(3)

      D You areclaimingfederalexemptions. 11 U.S.C. § 522(b)(2)
2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on        Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      ScheduleA/Bthat lists this property                  portion you own
                                                           Copy the value from        Checkonly one box for each exemption.
                                                           Schedule A/B

      BEDROOM FURNITURE $500: 3                                       $1, 700. 00                                $1,700.00     Ariz. Rev.Stat.§ 33-1123
      BEDS, 2 DRESSERS, 4 NIGHSTANDS
      LIVINGROOM FURNITURE$600:                                                             100% of fair market value, up to
      SECTIONAL, OTTOMAN, 2 END                                                             any applicable statutory limit
      TABLES, COFFEE TABLE, TV STAND
      KITCHEN ITEMS $100: POTS, PANS,
      PLATES & UTENSILS
      DININGROOM FURNITURE$200:
      TABLE & 4
      WASHER/DRYER$300
      Line from Schedule A/B: 6.1

      TVS 55", 42", 47", 60"                                            $600. 00                                   $600. 00    Ariz- Rev- stat- § 33-1123
      Line from Schedule A/B: 7.1
                                                                                       0 100%offairmarket value, upto
                                                                                            any applicable statutory limit

      CLOTHING                                                          $200. 00                                   $200. 00    Ariz. Rev. Stat. §33-1125(1)
      Line from Schedule A/B: 11.1
                                                                                       1-1 100%offairmarketvalue, upto
                                                                                            any applicable statutory limit

      CHECKING:CHASE XXX2901                                            $300.00                                    $300. 00    Ariz- Rev- stat- § 33-1126(A)(9)
      Line from Schedule A/B: 1 7.1
                                                                                       D 100%offairmarket value, upto
                                                                                            any applicable statutory limit


Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                         page 1 of 2
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                                        Best Case Bankruptcy


               Case 2:19-bk-03696-PS                      Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                          Desc
                                                           Main Document    Page 8 of 35
 Debtor 1 STACIE JOHNSON                                                                             Case number (if known)

     Brief description of the property and line on         Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     ScheduleA/Bthat lists this property                   portion you own
                                                           Copy the value from    Check only one box for each exemption.
                                                           ScheduleAS
     401K: CHASE                                                                                             $3,000.00        Ariz-Rev-stat § 9-931
                                                                  $3, 000. 00
     Line from Schedule A/B: 21 .1
                                                                                  1-1 100%offairmarketvalue,upto
                                                                                       any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/1 9 and every 3 years after that for cases filed on or after the date of adjustment.)
         No
     D Yes. Did you acquire the property covered bythe exemption within 1, 215 days beforeyou filed this case?
       D     No
       D Yes




Official Form 106C                                  Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy


            Case 2:19-bk-03696-PS                         Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                         Desc
                                                           Main Document    Page 9 of 35
 Fill in this information to identify your case:

 Debtor 1                    STACIEJOHNSON
                             First Name                     Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     MiddleName                        LastName

 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                   D Check if this is an
                                                                                                                                                amended filing

Official Form 106D
Schedule D: Creditors                                  Jio Have Claims Secured by Property                                                                        12/15
Be as complete and accurate as possible. Iftwo married people are filingtogether, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, nil it out, numberthe entries, and attach it to this form. On the top of any additional pages, writeyour name and case
number (if known).
1. Do any creditors have claims secured by your property?
        D No. Check this boxand submit thisform to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:         List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. Listall secured claims. If a creditor has more than one secured claim, listthe creditorseparately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 muchas possible, list the claims in alphabeticalorderaccordingto theweditor'sname.                         Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
 2.1      Credit Acceptance
          CORP.                                    Describe the property that secures the claim:                $12, 576. 41               $10, 000. 00        $2, 576. 41
          Creditors Name
                                                   2010 DODGEJOURNEY

                                                   As of the date you file, the claim is: Check all that
         P.O. Box 5070                             apply.
         Southfield, Ml 48086                      D Contingent
          Number, Street, City, State & Zip Code      Unliquidated
                                                   D Disputed
 Who owes the debt? Check one.                     Nature of lien. Checkall thatapply.
       Debtor 1 only                               D Anagreementyoumade(suchasmortgageorsecured
                                                       car loan)
 D Debtor2 only
 D Debtor1 andDebtor2 only                         D Statutory lien(suchastaxlien, mechanic's lien)
 D At leastoneofthedebtorsandanother               D Judgmentlienfroma lawsuit
 D CheckIfthisclaimrelatesto a                       Other(including a righttooffset) SECURED
       community debt

 Date debt was incurred           201 9                   Last 4 digits of account number          XX


 2.2 GM FINANCIAL                                  Describethe propertythatsecuresthe claim:                    $20,596.00                 $10, 000. 00      $10, 596. 00
         Creditoi'sName                            2012 HYUNDAI GENESIS


                                                   As of the date you file, the claim is: Check all that
         P.O. BOX 181145                           apply.
         Arlington, TX 76096                       D Contingent
         Number, Street, City, State& Zip Code        Unliquidated
                                                   D Disputed
Who owes the debt? Check one.                      Nature of lien. Checkall thatapply.
       Debtor 1 only                               D Anagreementyoumade(suchasmortgageorsecured
                                                       car loan)
 D Debtor2 only
 D Debtor 1 and Debtor2 only                       D Statutorylien(suchastaxlien, mechanic'slien)
 D At leastoneofthedebtorsandanother               D Judgmentlienfroma lawsuit
 D Checkifthisclaimrelatesto a                       Other(including a rightto offset) SECURED
       community debt

 Datedebtwas incurred 04/2017                             Last 4 digits of account number          XX

OfficialForm 106D                                  ScheduleD:CreditorsWhoHaveClaimsSecuredby Property                                                            page 1 of 2
SoftwareCopyright(c) 1996-2018BestCase, LLC-www.bestcase. com                                                                                             Best Case Bankruptcy


                Case 2:19-bk-03696-PS                         Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                             Desc
                                                              Main Document    Page 10 of 35
  Debtor 1 STACIE JOHNSON                                                                          Case number (ifknown)
               First Name               Middle Name                 Last Name




    Addthedollarvalue ofyourentries in Column A on this page.Writethat number here:                                 $33, 172. 41
    Ifthis is the lastpageofyourform, addthe dollarvaluetotals from all pages.
    Write that number here:                                                     '   -                               $<5<i, 11£.'

  Part 2: jjst Others to Be Notified for a Debt That You Alread Listed
  Usethis pageonly ifyouhaveothersto benotifiedaboutyourbankruptcyfora debtthatyoualreadylistedin Part1.Forexample,ifa collectionagencyis
  tryingto collectfromyouforadebtyouowetosomeoneelse,listthecreditorin Part1,andthenlistthecollectionagencyhere.Similarly,ifyouhavemore
  than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. Ifyou do not have additional persons to be notit
  debts in Part 1, do not fill out or submit this page.




OfficialForm 106D                  Additional PageofSchedule D:Creditors WhoHave Claims Secured by Property                                                  page 2 of 2
SoftwareCopyright(c) 19S6-2018 Best Case, LLC- www.bestcase.com                                                                                        Best Case Bankruptcy


             Case 2:19-bk-03696-PS                          Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                           Desc
                                                            Main Document    Page 11 of 35
 Fill in this information to identify your case:
              1             STACIE JOHNSON
                            First Name                       Middle Name                          LaiitNam
 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                          La;stNam

 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                           D Check if this is an
                                                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report In a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:          List All of Your PRIORITl' Unsecured Claims
 1.     < any creditors have priority unsecured claims againstyou?
           No. Go to Part 2.
           Yes.
 Part 2:          List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims againstyou?

       D No.Youhavenothingtoreportinthispart.Submitthisformto thecourtwithyourotherschedules.
           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpnority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part S. lfyou have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2
                                                                                                                                                               Total claim

 4.1          1 STOP CASH                                             Last 4 digits of account number         XX                                                             $1, 300. 00
              Nonpriority Creditor's Name
              1625 N. 51ST AVENUE                                     When was the debt incurred?             2018
              Phoenix, AZ 85035
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                       D Contingent
              D Debtor2 only                                               Unliquidated
              D Debtor 1 and Debtor 2 only                            D Disputed
              D At leastoneofthedebtorsandanother                     Type of NONPRIORITY unsecured claim:

              D Check if this claim is for a community                D Student loans
              debt                                                    D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
              Is the claim subject to offset?                         report as priority claims
                  No                                                  D Debtsto pensionorprofit-sharingplans, andothersimilardebts
              D Yes                                                        Other. Specify CREDIT




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                     Page 1 of 8
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                             35110                                                 Best Case Bankruptcy


                  Case 2:19-bk-03696-PS                         Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                                      Desc
                                                                Main Document    Page 12 of 35
 Debtor 1 STACIEJOHNSON                                                                                  Case number (ifknown)

 4.2       AD ASTRA RECOVERYSERVICE                                  Last 4 digits of account number       XX                                                 $700. 00
           Nonpriority Creditor's Name
           3611N. RIDGE RD #104                                      When was the debt Incurred?           2018
           Wichita, KS 67205
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORirrunsecured claim:
           D Check if this claim is for a community                  D Student loans
           debt                                                      D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                         Other. Specify SPEEDYCASH 24

 4.3       ARIZONAFEDERALCREDIT UNION                                Last 4 digits of account number       XX                                             $15, 000. 00
           Nonpriority Creditor's Name
           P.O. BOX 60070                                            Whenwas the debt incurred?            2019
           Phoenix, AZ 85082
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                                Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORIFCunsecured claim:
           D Checkifthisclaimisfora community                        D Studentloans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other. Specify CREDIT

4.4        Bank of America                                           Last 4 digits of account number       XX                                              $5, 000. 00
           Nonpriority Creditor's Name
           P.O. Box 982235                                           When was the debt incurred?           2019
           El Paso, TX 79998
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                              Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITYunsecured claim:

           D Check if this claim is for a community                  D Studentloans
           debt                                                      D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                    D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other. Specify CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case 2:19-bk-03696-PS                            Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                          Desc
                                                              Main Document    Page 13 of 35
  Debtor 1 STACIEJOHNSON                                                                                  Case number (ifknown)

  4.5       CACTUS JACKS AUTO SALES                                   Last4 digits of account number        XX                                         $10, 000. 00
            Nonpriority Creditor's Name
            2440 W. CAMELBACKRD.                                     When was the debt incurred?            2019
            Phoenix, AZ 85015
            Number Street City State Zip Code                        As of the dateyou file, the claim is: Checkall that apply
            Who incurred the debt? Check one.

                  Debtor 1 only                                       D Contingent
            D Debtor 2 only                                              Unliquidated
            D Debtor 1 and Debtor2 only                              D Disputed
            D At leastoneofthedebtorsandanother                      Type of NONPRIORITYunsecured claim:

            D Check ifthis claim isfor a community                   D Student loans
            debt                                                     D Obligations arisingoutofa separation agreement ordivorce thatyou didnot
            Is the claim subject to offset?                          report as priority claims
                No                                                   D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            Dyes                                                         Other.Specify CREDIT

            Capital One Auto Finance                                 Last4 digits of account number         XX                                         $11, 500. 00
            Nonpriority Creditor's Name
            P. O. Box 259407                                         Whenwas the debt incurred?             2018
            Piano, TX 75025
            Number Street City State Zip Code                        As of the date you file, the claim is: Checkall that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                                Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORITY unsecured claim:

           D Check ifthis claim isfora community                     D Student loans
           debt                                                      D Obligations arising outofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other. Specify CREDIT

 4.7       CASH 1                                                    Last 4 digits of account number       XX                                           $1, 800. 00
           Nonpriority Creditor's Name
           4246 W. NORTHERNAVENUE                                    When was the debt incurred?           2018
           Phoenix, AZ 85051
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                 d Disputed
           D Atleastoneofthedebtorsandanother                        Type of NONPRIORITY unsecured claim:

           D Check ifthis claim is fora community                    D Student loans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudid not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debts to pension or profit-sharing plans, and other similar debts
           Dyes                                                         Other. Specify CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestaase. com                                                                                 Best Case Bankruptcy



              Case 2:19-bk-03696-PS                             Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                    Desc
                                                                Main Document    Page 14 of 35
  Debtor 1 STACIEJOHNSON                                                                                    Case number (ifknown)

  4.8       CENTURYLINK                                                  Last 4 digits of account number      XX                                    $1, 400. 00
            Nonpriority Creditor's Name
            PO BOX 2348                                                 When was the debt incurred?           2018
            Seattle, WA 98111
            NumberStreet City StateZip Code                             As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor 2 only                                                 Unliquidated
            D Debtor 1 and Debtor2 only                                 D Disputed
            D At least one ofthe debtors and another                    Type of NONPRIORITT unsecured claim:

            D Check ifthis claim isfor a community                      D Studentloans
            debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debtsto pension orprofit-sharing plans, andothersimilar debts
            D Yes                                                           Other.Specify CREDIT

 4.9        Chase                                                       Last 4 digits of account number       XX                                    $1, 000. 00
            Nonpriority Creditor's Name
            P.O. Box 15298                                              When was the debt incurred?           2019
            Wilmin ton, DE 19850-5298
            Number Street City State Zip Code                           As of the date you file, the claim is: Checkall that apply
            Who Incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor2 only                                                  Unliquidated
            D Debtor1 andDebtor2 only                                   D Disputed
            D At leastoneofthe debtorsandanother                        Type of NONPRIORITYunsecured claim:
            D Checkifthisclaimisfora community                          D Student loans
            debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                             report as priority claims
               No                                                       D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                           Other. Specify CREDIT

 4.1
 0         Credit Acceptance CORP.                                      Last4 digits of account number        XX                                  $12, 000. 00
            Nonpriority Creditor's Name
           P.O. Box 5070                                                Whenwas the debt incurred?            2019
           Southfield, Ml 48086
            Number Street City State Zip Code                           As of the date you file, the claim is: Checkall that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                            D Contingent
            D Debtor2 only                                                 Unliquidated
            D Debtor1 andDebtor2 only                                   D Disputed
            D At leastoneofthe debtorsandanother                        Type of NONPRIORITV unsecured claim:

            D Checkifthisclaimisfora community                          D Studentloans
           debt                                                         D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                              report as priority claims
               No                                                       D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                           Other. Specify CREDIT




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 8
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                                          Best Case Bankruptcy


               Case 2:19-bk-03696-PS                              Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                              Desc
                                                                  Main Document    Page 15 of 35
     Debtor! STACIE JOHNSON                                                                           Case number (if known)


            DEPT OF ED/ NAVIENT                                   Last4 digits of accountnumber XX                                              $48, 000. 00
            Nonpriority Creditor's Name
            P.O BOX 9635                                          When wasthe debt incurred?            2018
            Wilkes Barre, PA 18773
            NumberStreet City StateZip Code                       As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

                 Debtor 1 only                                    D Contingent
            D Debtor2 only                                            Unliquidated
            D Debtor 1 and Debtor2 only                           D Disputed
           D At least one ofthe debtors and another               Type of NONPRIORITY unsecured claim:

           D Check ifthis claim is fora community                     Student loans
           debt
                                                                     Obligationsarisingoutofa separationagreementordivorcethatyou did not
           Is the claim subject to offset?                        report as priority claims
                 No                                               D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                  D Other.Specify
                                                                                   STUDENT LOANS
  4.1
  2        Discover                                               Last4 digits ofaccountnumber XX                                                 $1,000.00
           Nonpriority Creditor's Name
           P.O. Box 15316                                        When was the debt incurred?            2019
           Wilmin ton, DE 19850
           NumberStreet City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                      D Contingent
           D Debtor2 only                                            Unliquidated
           D Debtor1 andDebtor2 only                             D Disputed
           D At leastone ofthedebtorsandanother                  Type of NONPRIORITY unsecured claim:

           D Check ifthis claim isfora community                 D Student loans
           debt
                                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                       report as priority claims
              No                                                 D Debtsto pension orprofit-sharing plans, andother similar debts
           D Yes                                                     Other.Specify CREDIT

 4.1
 3         FAST AUTO LOANS                                       Last4 digits ofaccountnumber XX                                                    $400. 00
           Nonpriority Creditor's Name
           1602 E. BASELINE                                      When wasthe debt incurred?            2018
           Phoenix, AZ 85042
          Number Street City State Zip Code                      As ofthe dateyou file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.

              Debtor 1 only                                      D Contingent
          D Debtor2 only                                             Unliquidated
          D Debtor1 andDebtor2 only                              D Disputed
          D At leastoneofthedebtorsandanother                    Type of NONPRIORIF/unsecured claim:

          D Checkifthisclaim isfora community                    D Student loans
          debt
                                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                        report as priority claims
              No                                                 D Debtsto pensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                     Other Specify CREDIT




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 8
SoftwareCopyright(c) 1996-201SBest Case, LLC -wvw.besfcase.com                                                                              Best Case Bankruptcy



             Case 2:19-bk-03696-PS                         Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                  Desc
                                                           Main Document    Page 16 of 35
  Debtor 1 STACIEJOHNSON                                                                                 Case number (ifknown)

 4.1
 4         FINGERHUT/WEBBANK                                         Last4 digits of account number        XX                                       $300. 00
           Nonpriority Creditor's Name
           6250 RIDGEWOODRD                                          When was the debt incurred?           2018
           Saint Cloud, MN 56303
           Number Street City State Zip Code                         As of the date you file, the claim Is: Checkall that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORIPrunsecured claim:
           D Checkifthisclaimisfora community                        D Student loans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims

               No                                                    D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                         Other. Specify CREDIT

 4.1
 5         GM FINANCIAL                                              Last 4 digits of account number       XX                                  $21, 000. 00
           Nonpriority Creditor's Name
           P.O. BOX 181145                                           When was the debt incurred?           2018
           Arlin ton, TX 76096
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim;

           D Checkifthisclaimis fora community                       D Studentloans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other. Specify CREDIT

 4.1
           LVNVFunding                                               Last4 digits of account number        XX                                      $500. 00
           Nonpriority Creditor's Name
           P.O. Box 1269                                             When was the debt incurred?           2018
           Greenville, SC 29602
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                                Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At leastoneofthe debtorsandanother                      Type of NONPRIORirr unsecured claim:
           D Checkifthisclaimisfora community                        D Student loans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
              No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other.Specify CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                          Best Case Bankruptcy


             Case 2:19-bk-03696-PS                             Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                              Desc
                                                               Main Document    Page 17 of 35
   Debtor 1 STACIEJOHNSON                                                                              Case number (if known)

   4.1
   7         PROGRESSIVELEASING                                    Last4 digitsofaccountnumber XX                                                 $1,600.00
            Nonpriority Creditor's Name
            256 W. DATA DR.                                        Whenwas the debt incurred?            2019
            Dra er, UT 84020
            NumberStreet City State Zip Code                       As ofthe dateyou file, the claim is: Checkall thatapply
            Who incurred the debt? Check one.

                  Debtor 1 only                                    D Contingent
            D Debtor2 only                                             Unliquidated
            D Debtor 1 and Debtor2 only                            D Disputed
            D At leastoneofthedebtors andanother                   Type of NONPRIORITY unsecured claim:

            D Check ifthis claim isfora community                  D Student loans
            debt
                                                                   D Obligationsarisingoutofa separation agreementordivorcethatyoudidnot
            Is the claim subjectto offset?                         report as priority claims
                  No                                               D Debtsto pension orprofit-sharing plans, andother similardebts
            D Yes                                                      Other.Specify CREDIT

  4.1
            T MOBILE                                               Last4 digits of account number        XX
  8
                                                                                                                                                 $1,400. 00
            Nonpriority Creditor's Name
            P. O. BOX 37380                                       Whenwas the debt incurred?             2018
           Albu uer ue, NM87176
            NumberStreet City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one,

               Debtor 1 only                                       D Contingent
            D Debtor2 only                                            Unliquidated
           D Debtor1 andDebtor2 only                              a Disputed
           D Atleastoneofthedebtorsandanother                     Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimisfora community                     D Studentloans
           debt
                                                                  D Obligationsarisingoutofa separation agreementordivorcethatyoudidnot
           Is the claim subject to offset?                        report as priority claims
               No                                                 D Debtsto pension orprofit-sharing plans, andothersimilar debts
           D Yes                                                      Other. Specify CREDIT

 4.1
           TCF BANK                                               Last4 digitsofaccountnumber XX                                                $1, 000. 00
           Nonpriority Creditor's Name
           633 W. WISCONSINAVENUE                                 When wasthe debt incurred?            2019
           Milwaukee, Wl 53203
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                       D Contingent
           D Debtor2 only                                             Unliquidated
           D Debtor 1 and Debtor2 only                            D Disputed
           D Atleastoneofthedebtorsandanother                     Type of NONPRIORITYunsecured claim:

           D Checkifthisclaimisfora community                     D Student loans
           debt
                                                                  D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                        report as priority claims
              No                                                  D Debtsto pension orprofit-sharing plans, andothersimilardebts
           a Yes                                                     Other. Specify CREDIT




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 8
SoftwareCopyright (c) 1996-2019Best Case, LLC- www.bestcase.com                                                                            Best Case Bankruptcy


              Case 2:19-bk-03696-PS                          Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                               Desc
                                                             Main Document    Page 18 of 35
  Debtor 1 STACIEJOHNSON                                                                                   Case number (if known)

  4.2
  0          WELLS FARGO BANK                                          Last4 digitsofaccountnumber XX                                                           $300.00
              Nonpriority Creditor's Name
             P.O. BOX 45038                                            When was the debt incurred?           2018
             Jacksonville, FL 32232
             NumberStreet City StateZip Code                           As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

                   Debtor 1 only                                       D Contingent
             D Debtor 2 only                                               Unliquidated
             D Debtor 1 and Debtor2 only                               D Disputed
             D Atleastoneofthedebtorsandanother                        Type of NONPRIORITYunsecured claim:

             D Check ifthis claim isfora community                     D Studentloans
             debt
                                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
             Is the claim subjectto offset?                            report as priority claims
                   No                                                  D Debtstopensionorprofit-sharingplans,andothersimilardebts
             D Yes                                                        Other. Specify CREDIT

  Part 3:       List Others to Be Notified About a Debt That You Alread Listed
5. Usethis pageonlyifyou haveothersto benotifiedaboutyourbankruptcy,fora debtthatyoualreadylisted in Parts1 or2.Forexample,ifa collectionagency
   !s-try'"g-toco"ectfromyoufora debtyou oweto someoneelse,listtheoriginalcreditorin Parts1 or2,thenlistthecollectionagencyhere.Similarly,ifyou
   havemorethanonecreditorforanyofthedebtsthatyoulisted in Parts1 or2, listtheadditionalcreditorshere. Ifyoudo nothaveadditionalpersons'to'be
      notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:        Add the Amounts for Each T               e of Unsecured Claim
6. Total the amounts ofcertain types of unsecured claims. This information is for statistical reporting purposes only. 28 U. S. C. §159. Add the amounts for each
      type of unsecured claim.

                                                                                                                                 Total Claim
                          6a.      Domestic support obligations                                                                                 0.00
           Total
      claims
  from Part 1             6b. Taxes and certain other debts you owe the government                           6b.                                0.00
                          6c. Claims for death or personal injury whileyou were intoxicated                  ec.                                0.00
                          6d. Other.Add all other priority unsecured claims. Write that amount here.         6d.                                0.00

                          6e. Total Priority. Add lines 6a through 6d.                                       6e.                                0. 00

                                                                                                                                 Total Claim
                          6f.   Student loans                                                               6f.                           48, 000. 00
           Total
      claims
  from Part 2             6g. Obligations arising out of a separation agreementor divorcethat
                              you did not report as priority claims                                         SB                                 0.00
                          6h. Debtsto pension or profit-sharing plans, and othersimilardebts                6h.                                0.00
                          6i. Other. Add all other nonpriority unsecured claims. Writethat amount           6i.
                                here.                                                                                                     87,200.00

                          6j.   Total Nonpriority.Add lines 6f through 6i.                                  Sj.                          135, 200. 00




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                    Best Case Bankruptcy


               Case 2:19-bk-03696-PS                             Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                        Desc
                                                                 Main Document    Page 19 of 35
Fill in this information to identify your case:

Debtor 1                  STACIEJOHNSON
                          First Name                         Middle Name               Last Name

Debtor 2
(Spouse if, filing)       First Name                          Middle Name              Last Name


United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                         0 Check if this is an
                                                                                                                                     amended filing



Official Form 106G
Schedule G: Execute                                     Contracts and Unex ired Leases                                                                     12/15
Beascompleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether, bothareequally responsibleforsupplyingcorrect
information.Ifmorespaceis needed,copytheadditionalpage,fill it out, numbertheentries,andattachit tothis page.Onthetopofany
additional pages, write your name and case number (if known).

1         Doyou haveany executory contracts or unexpiredleases?
            No. Checkthisboxandfile thisformwiththe courtwithyourotherschedules. You havenothingelse to report on thisform.
          D Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. Listseparately each person or company with whom you havethecontract or lease. Thenstatewhateachcontract or lease isfor (for
   example,fent,vehiclelease,cell phone).Seetheinstructionsforthisformintheinstructionbookletformoreexamplesofexecutorycontracts
          and unexpired leases.


           Person or company with whomyou havethe contract or lease                       State whatthe contract or lease is for
                           Name, Number; Strset, City, State and ZIP Code

    2.1
             Name


             Number     Street

             City                                    State                  ZIP Code
    2.2
             Name


             Number     Street

             d                                       State                  ZIPCode
    2.3
             Name

             Number     Street

             City                                    State                  ZIP Code
    2.4
             Name


             Number     Street

            ^ity^                                    State                  ZIP Code
    2.5
             Name


             Number      Street


             d                                       State                  ZIP Code




OfficialForm 106G                                   ScheduleG: Executory Contracts and Unexpired Leases                                                   Page 1 of 1
SoftwareCopyright(c) 1996-2018 BestCase, LLC- www.bestcase.com                                                                                      Best Case Bankruptcy


                 Case 2:19-bk-03696-PS                          Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                Desc
                                                                Main Document    Page 20 of 35
 Fill in this information to identify your case:

 Debtor 1                    STACIE JOHNSON
                             First Name                           Middle Name        LastName
 Debtor 2
 (Spouse if, filing)         First Name                           MiddleName         LastName

 United States BankruptcyCourtforthe:                     DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                 D Check if this is an
                                                                                                                              amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                      12/15

Codebtors are people or entitieswhoarealso liable for any debts you may have. Be as complete and accurateas possible. Iftwo married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you haveany codebtors? (Ifyou are filing a joint case, do not list either spouse as a codebtor.

           No
      D Yes

      2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
      D Yes. Didyourspouse,formerspouse,orlegalequivalentlivewithyouatthetime?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 againasa codebtoronly ifthat person is a guarantoror cosigner. Makesureyou have listed the creditoronScheduleD (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:

                                                                                                     D Schedule D, line
                Name
                                                                                                     D Schedule E/F, line
                                                                                                     D ScheduleG, line
                Number              Street
                City                                      State                      ZIPCode



                                                                                                     D Schedule D, line
                Name
                                                                                                     D Schedule E/F, line
                                                                                                     D ScheduleG, line
                Number             Street
                City                                      State                      ZIPCode




Official Form 106H                                                              Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                    Best Case Bankruptcy

                Case 2:19-bk-03696-PS                              Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                     Desc
                                                                   Main Document    Page 21 of 35
 Fill in this information to identi    our case:

 Debtor 1                      STACIEJOHNSON

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Courtforthe: DISTRICTOFARIZONA

 Case number                                                                                              Check if this is:
 (If known)
                                                                                                          D An amended filing
                                                                                                          D A supplementshowingpostpetition chapter
                                                                                                              13 income as of the following date:
 Official Form 1061                                                                                           MM/DD/YYYY
 Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. Ifyou are married and not filingjointly, and your spouse is living with you, include information aboutyour
spouse. Ifyou are separated and yourspouse is not filing with you, do not include information aboutyour spouse. Ifmore space is needed,
attach a separate sheetto this form. Onthe top of any additional pages,write your name and case number (if known). Answerevery question.
 Parti:                Describe Employment

        Fill in your employment
        information.                                               Debtor 1                                      Debtor 2 or non-filing spouse

        If you have more than one job,                                   Employed                                D Employed
        attach a separate page with           Employment status
        information about additional                               D Notemployed                                 D Notemployed
        employers.
                                              Occupation           COLLECTOR
        Include part-time, seasonal, or
        self-employed work.                   Employer's name      CHASE
        Occupation may include student        Employer's address
        or homemaker, if it applies.


                                              How long employed there?         2 YEARS

 Part 2:               Give Details About Monthl Income

Estimate monthly income as of the dateyou file this form. Ifyou have nothing to report for any line, write $0 in the space. Includeyour non-filing
spouse unless you are separated.

Ifyou or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. Ifyou need
more space, attach a separate sheet to this form.

                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filin s ouse

        List monthly gross wages, salary, and commissions (before all payroll
2- deductions). Ifnotpaid monthly, calculate whatthe monthly wagewould be.                  2.      $        2, 691. 00       $             N/A

3.      Estimate and list monthly overtime pay.                                             3.     +$              0. 00      +$            N/A

4.      Calculate gross Income. Add line 2 + line 3.                                        4.      $      2,691.00               $      N/A




OfficialForm 1061                                                        Schedule I: Your Income                                                    page 1
                Case 2:19-bk-03696-PS                 Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                     Desc
                                                      Main Document    Page 22 of 35
 Debtor1    STACIEJOHNSON                                                                             Case number (if known)



                                                                                                          For Debtor 1           For Debtor 2 or
                                                                                                                                 non-filing spouse
      Copy line 4 here                                                                      4.            $       2, 691. 00     $             N/A

 5.   List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                  5a.           $         672.00       $             N/A
      5b.    Mandatorycontributions for retirement plans                                    5b.           $              0.00    $             N/A
      5c.    Voluntary contributions for retirement plans                                   5c.           $              0.00    $-            N/A
      5d.    Required repayments of retirement fund loans                                   5d.           $              0.00    $             N/A
      5e.    Insurance                                                                      5e.           $              0.00    $             N/A
      5f.    Domestic support obligations                                                   5f.           $              0.00    $-            N/A
      5g.    Union dues                                                                     5g.           $              0. 00   $             N/A
      5h.    Other deductions. Specify:                                                     5h.+ $                       0. 00 + $             N/A
 6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.        $             672.00       $             N/A
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.        $           2,019.00       $             N/A
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
            Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                            8a.           s              0. 00                 N/A
      Sb. Interest and dividends                                                            8b.           $              0.00                  N/A
      8c.    Family support payments thatyou, a non-filingspouse, or a dependent
             regulariy receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                           8c.           $              0. 00 $               N/A
      8d.    Unemployment compensation                                                      8d.           $              0.00 $                N/A
      8e.    Social Security                                                                8e.           $              0.00 $                N/A
      8f.    Other government assistancethat you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                        8f.           $              0. 00   $             N/A
      8g.   Pension or retirement income                                                    8g.           $              0.00    $             N/A
      8h.   Other monthly income. Specify:                                                  8h.+ $                       0.00 + $              N/A
 9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f<-8g+8h.                             9.        $                  0.00    $                 Wi

 10. Calculate monthly income. Add line 7 + line 9.                                       10.     $           2, 019. 00 + $           N/A = $          2, 019. 00
      Add the entries in line 10 for Debtor 1 and Debtor2 or non-filing spouse.
 11. Statealt other regularcontributions to the expensesthatyou list in ScheduleJ.
     Includecontributionsfrom an unmarried partner, members ofyour household,yourdependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                         11.   +$              0. 00

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
      applies                                                                                                                          12. $            2, 019. 00
                                                                                                                                             Combined
                                                                                                                                             monthly income
 13. Do you expectan increase or decreasewithinthe yearafteryou file this form?
           No.
      D          Yes. Explain:




OfficialForm 1061                                                       Schedule I: Your Income                                                           page 2
            Case 2:19-bk-03696-PS                   Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                            Desc
                                                    Main Document    Page 23 of 35
 Fill in this information to identify your case:

 Debtor 1               STACIE JOHNSON                                                                      Check if this is:
                                                                                                            [] An amended filing
 Debtor 2                                                                                                   D A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                            13 expenses as of the following date:

 United States BankruptcyCourtfor the: DISTRICTOF ARIZONA                                                          MM/DD/YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Ex enses                                                                                                                              12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach anothersheetto this form. On the top of any additional pages,write your name and case
 number (if known). Answer every question.

 Part        Describe Your Household
 1.   Is this a joint case?
            No. Go to line 2.
       D Yes. DoesDebtor2 live in a separate household?
                 D No
                 D Yes. Debtor2 mustfileOfficialForm 106J-2,ExpensesforSeparateHouseholdofDebtor2.
2.     Do you have dependents?          D NO
       Do not list Debtor 1 and                    Fill out this information for   Dependent's relationship to       Dependent's     Does dependent
                                           Yes.
       Debtor 2.                                   each dependent..                Debtor 1 or Debtor 2              age             live with you?

       Do not state the                                                                                                              D No
       dependents names.                                                           Son                               11                Yes
                                                                                                                                          No
                                                                                   Son                               13                   Yes
                                                                                                                                          No
                                                                                   Daughter                          16                   Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
3.     Do your expenses include                    No
       expenses of people other than
       yourself and your dependents?

 Part 2:   Estimate Your Ongoing Monthly Expenses
  stlmate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expensesas of a date afterthe bankruptcy is filed. Ifthis is a supplemental ScheduleJ, checkthe box atthe top of the form and fill in the
applicable date.

 Includeexpenses paidfor with non-cashgovernment assistanceif you know
the value of such assistance and have included it on Schedule I: Your Income
(OfficialForm 1061.)                                                                                                      Your expenses


       The rental or home ownershipexpensesfor your residence. Includefirst mortgage
       paymentsandanyrentforthe groundor lot.                                                               4. $                           458.00

       If not included in line 4:

       4a. Real estate taxes                                                                              4a. $                                 0.00
       4b. Property, homeowner's, or renter's insurance                                                   4b. $                                 0.00
       4c. Home maintenance, repair, and upkeep expenses                                                  4c. $                                 0.00
       4d. Homeowner's association or condominium dues                                                    4d. $                                 0.00
5.     Additional mortgage payments for your residence, such as home equity loans                          5. $                                 0.00



Official Form 106J                                                   Scheduled: Your Expenses                                                          page 1
            Case 2:19-bk-03696-PS                       Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                        Desc
                                                        Main Document    Page 24 of 35
 Debtor 1       STACIEJOHNSON                                                                    Case number (if known)

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                              6a.   $                            250.00
       6b. Water, sewer, garbage collection                                                            6b.   $                            100. 00
       6c. Telephone, cell phone, Internet, satellite, and cable services                              6c.   $                            100.00
       6d. Other. Specify:                                                                             6d.   $                              0.00
 7.    Food and housekeeping supplies                                                                   7.   $                            800. 00
 8.    Childcare and children's education costs                                                         8.   $                               0.00
 9.    Clothing, laundry, and dry cleaning                                                              9.   $                               0.00
 10. Personal care products and services                                                               10.   $                               0.00
 11. Medical and dental expenses                                                                       11.   s                               0.00
 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                      12. $                              300. 00
 13. Entertainment, clubs, recreation, newspapers, magazines,and books                                 13. $                                0.00
 14. Charitable contributions and religious donations                                                  14. $                                 0.00
 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a. Life insurance                                                                           15a.    $                               0. 00
       15b.     Health insurance                                                                     15b.    $                               0. 00
     15c. Vehicle insurance                                                                          15C.    $                            100.00
     15d. Other insurance. Specify:                                                                  15d.    $                               0.00
 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
     Specify:                                                                                          16.   $                               0. 00
 17. Installment or lease payments:
       17a. Car payments for Vehicle 1                                                               17a.    $                            484. 00
       17b. Car payments for Vehicle 2                                                               17b.    $                               0.00
       17c. Other. Specify:                                                                          17c.    $                               0.00
     17d. Other. Specify:                                                                            17d.    $                               0.00
 18. Your payments of alimony, maintenance, and support that you did not report as
     deductedfrom your pay on line 5, ScheduleI, Your Income(Official Form 1061).                      18. $                                 0.00
 19. Other payments you make to support others who do not live with you.                                                                     0.00
       Specify:                                                                                        19.
 20. Other real property expenses not included in lines 4 or 5 ofthis form or on Schedule I: Your Income.
       20a.     Mortgages on other property                                                          20a. $                                  0.00
       20b.     Real estate taxes                                                                    20b. $                                  0.00
       20c.     Property, homeowner's, or renter's insurance                                         20c. $                                  0.00
       20d.     Maintenance, repair, and upkeep expenses                                             20d. $                                  0.00
       20e.     Homeowner's association or condominium dues                                          20e. $                                  0.00
21. Other: Specify:                                                                                   21. +$                                 0.00
22. Calculate your monthly expenses
       22a. Add lines 4 through 21.                                                                              $                   2, 592. 00
       22b. Copy line 22 (monthly expensesfor Debtor2), if any, from OfficialForm 106J-2                         $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                           $                   2, 592. 00
23. Calculate your monthly net income.
    23a. Copy line 12 (yourcombinedmonthly income) from Schedule I.                                  23a. $                            2, 019. 00
       23b. Copy your monthly expenses from line 22c above.                                          23b. -$                           2, 592. 00
       23c. Subtractyour monthly expenses from your monthly income.
                The result is your monthly net income.                                               23c. S                              -573.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
       Forexample, doyou expectto finish paying foryour car loan withinthe year or do you expectyour mortgagepaymentto increaseor decreasebecauseof a
       modification to the terms of your mortgage?
          No.
       D Yes.              Explain here:




Official Form 106J                                              Schedule J: Your Expenses                                                               page 2

          Case 2:19-bk-03696-PS                      Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                       Desc
                                                     Main Document    Page 25 of 35
Fill in this information to identify your case:

Debtor 1                   STACIEJOHNSON
                           First Name                        Middle Name             Last Name

Debtor 2
(Spouseif, filing)         First Name                        Middle Name             Last Name


United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                        C3 Check if this is an
                                                                                                                                     amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                         12/15
If two married people arefiling together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                     Sign Belo


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       D      No

              Yes. Nameofperson              SHERIA. BARRIOS                                                    Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.


             STACIE JOHNSON                                                              Signatureof Debtor 2
             Signature of Debtor 1

             Date March 28, 2019                                                         Date




Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1896-2018 Best Case, LLC -www. bestcase. com                                                                             Best Case Bankruptcy




              Case 2:19-bk-03696-PS                            Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                Desc
                                                               Main Document    Page 26 of 35
 Fill in this information to identify your case:
 Debtor 1                  STACIEJOHNSON
                           First Name                   Middle Name                    Last Name

 Debtor 2
 (Spouse if, filing)       First Name                   Middle Name                    Last Name


 United States Bankruptcy Courtfor the:           DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                             LI Check if this is an
                                                                                                                                           amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answerevery question.
 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

       D       Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       D       No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                             Dates Debtor 1               Debtor 2 Prior Address:                               Dates Debtor 2
                                                            lived there                                                                        lived there
        4504 W. PLEASANT LN.                                From-To:                     D Same as Debtor 1                                    D Same as Debtor 1
        Laveen, AZ 85339                                    03/14 TO 03/18                                                                     From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
statesandterritoriesincludeArizona,California, Idaho,Louisiana,Nevada,NewMexico,Puerto Rico,Texas, WashingtonandWisconsin.)
              No
       D Yes. MakesureyoufilloutScheduleH:YourCodebtors(OfficialForm106H).
 Part 2         Explain the Sources of Your Income


4.    DKJyou have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in thetotal amountofincomeyou receivedfromalljobs and ail businesses,includingpart-time activities.
      Ifyou arefilinga jointcaseandyou haveincomethatyou receivetogether, list it onlyonceunderDebtor1.
      D       No
              Yes. Fill in the details.

                                                Debtor 1                                                        Debtor 2
                                                Sources of income                Gross income                   Sources of income              Gross income
                                                Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                 exclusions)                                                   and exclusions)
 For last calendar year:                          Wages, commissions,                        $24,851.00         D Wages,commissions,
 (January 1 to December31, 2018)                bonuses, tips                                                   bonuses, tips '

                                                D Operating a business                                          D Operatinga business
Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                                       Best Case Bantauptcy

                Case 2:19-bk-03696-PS                      Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                          Desc
                                                           Main Document    Page 27 of 35
 Debtor1       STACIEJOHNSON                                                                              Case number (ifknown)



                                                    Debtor 1                                                     Debtor 2
                                                    Sources of income              Gross income                  Sources of income            Gross income
                                                    Check alt that apply.          (before deductions and        Check all that apply.        (before deductions
                                                                                   exclusions)                                                and exclusions)


 FO/Jhe_cale"daryearbefol'e. that\                      Wages, commissions,                    $21,290.00        D Wages, commissions,
 (January1 toDecember31,2017)                       bonuseTt'ip's'"""""""                                        bonuses, tips

                                                    D Operatinga business                                        D Operatinga business

 Forthe-cale"daryear-.- .^.                           Wages,commissions,                       $16, 626. 00      D Wages, commissions,
 (January 1 to December 31,2016)                    bonusls~tips"'""""""                                         bonuses, tips

                                                    D Operatinga business                                        D Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lotteiy
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      D     No
            Yes. Fill in the details.

                                                   Debtor 1                                                     Debtor 2
                                                   Sources of income               Gross income from            Sources of income             Gross income
                                                   Describe below.                 each source                  Describe below.               (before deductions
                                                                                   (before deductions and                                     and exclusions)
                                                                                   exclusions)
 For the calendar year before that:                TAX REFUND                                   $9. 159. 00
 (January 1 to December 31, 2017)

 For the calendar year:                            TAX REFUND                                   $9,116.00
 (January 1 to December 31, 2016)


 Part 3:      List Certain Pa merits You Made Before You Filed for Bankru c

6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      D No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U. S.C. § 101(8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 425* or more?
                     D No.         Goto line 7.
                     Q Yes Listbeloweachcreditortowhomyoupaida totalof$6,425*ormoreinoneormorepaymentsandthetotalamountyou
                                   paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                not include payments to an attorney for this bankruptcy case.
                     * Subjectto adjustment on 4/01/19and every 3 years afterthatfor casesfiled on or afterthe date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                     1-1 Yes Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthatcreditor.Donot
                                   include payments fordomesticsupport obligations, such as child supportand alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates ofpayment           Total amount         Amount you         Was this payment for.
                                                                                                   paid           still owe




Official Form 107                                      Statementof FinancialAffairsfor Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcass. com                                                                                 Best Case Bankruptcy


             Case 2:19-bk-03696-PS                             Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                    Desc
                                                               Main Document    Page 28 of 35
 Debtor 1        STACIEJOHNSON                                                                               Case number (ifknown)



7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insidersincludeyour relatives; any general partners; relatives ofanygeneral partners; partnerships ofwhichyou are a general partner; corporations
      ofwhich you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U. S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

             No
       D Yes. Listall paymentsto an insider.
       Insider's Name and Address                                    Dates of payment         Total amount          Amount you        Reason for this payment
                                                                                                        paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debtthat benefitedan
      insider?
      Includepayments on debtsguaranteedor cosigned by an insider.

             No
      D Yes. Listall paymentsto an insider
       Insider's Name and Address                                    Dates of payment         Total amount          Amount you        Reason for this payment
                                                                                                        paid            still owe     Include creditor's name

 Part 4:      Identi Le al Actions, Re ossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

             No
      D     Yes. Fill in the details.
       Case title                                                Nature of the case           Court or agency                         Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

            No. Go to tine 1 1.
      D     Yes. Fill in the information below.
       Creditor Name and Address                                 Describethe Property                                         Date                         Value of the
                                                                                                                                                              property
                                                                 Explain what happened

11 Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
          No
      D     Yes. Fill in the details.
       Creditor Nameand Address                                  Describethe action the creditor took                         Dateaction was                   Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?
            No
      D Yes

 Part 5:      List Certain Gifts and Contributions

13.       thin 2 yearsbeforeyoufiled for bankruptcy, didyou giveanygiftswitha total value ofmorethan$600per person?
            No
      D Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                        Describe the gifts                                   Dates you gave                      Value
       per person                                                                                                             the gifts
       Person to Whom You Gave the Gift and
       Address:


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                                    Best Case Bankruptcy

             Case 2:19-bk-03696-PS                             Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                       Desc
                                                               Main Document    Page 29 of 35
Debtor 1      STACIEJOHNSON                                                                                   Case number (if known)




14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600to any charity?
            No
     D Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that total          Describe whatyou contributed                                       Dates you                       Value
     more than $600                                                                                                             contributed
     Charity's Name
      Address (Number, Street, City, State and ZIP Code)

Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because oftheft, fire, other disaster,
     or gambling?

            No
      D Yes. Fill in the details.
       Describe the property you lost and                     Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                    loss                            tost
                                                              Include the amount that insurance has paid. List pending
                                                              insurance claims on line 33 of Schedule A/B: Property.

Part?:        List Certain Pa ments or Transfers

16. Within1 yearbeforeyoufiledfor bankruptcy,didyou or anyoneelseacting on your behalfpay or transferanyproperty to anyoneyou
     consulted aboutseeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      D     No
            Yes. Fill in the details.

      Person Who Was Paid                                              Description and value of any property                    Date payment              A mount of
      Address                                                          transferred                                              or transfer was             payment
       Email or website address                                                                                                 made
       Person Who Madethe Payment, if NotYou
       SHERI A. BARRIOS                                                CASH                                                     09/17/2018                   $200.00
       723 W. POLKST.
       Phoenix, AZ 85007
       sheridocprep@gmail.com


17 Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
   promised to help you deal with your creditors or to make payments to your creditors?
   Do not include any payment or transferthat you listed on line 16.

            No
      D Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                    Date payment              Amount of
       Address                                                         transferred                                              or transfer was            payment
                                                                                                                                made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
            No
      D Yes. Fill in the details.
       Person Who Received Transfer                                    Description and value of                   Describe any property or        Datetransfer was
       Address                                                         property transferred                       payments received or debts      made
                                                                                                                  paid in exchange
       Person's relationship to you




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                 Best Case Bankruptcy


            Case 2:19-bk-03696-PS                               Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                     Desc
                                                                Main Document    Page 30 of 35
  Debtor 1        STACIEJOHNSON                                                                                  Case number {ifknown)



 19. Within10yearsbeforeyoufiledfor bankruptcy,didyou transferanyproperty to a self-settledtrust orsimilardeviceofwhichyou are a
       beneficiary?(These are often called asset-protection devices.)
                No
       D        Yes. Fill in the details.
        Name of trust                                                      Description and value of the property transferred                  Date Transfer was
                                                                                                                                              made

  Part 8:        Listof Certain FinancialAccounts, Instruments, SafeDepositBoxes, and Stora e Units

20. Within1 yearbeforeyou filedfor bankruptcy,wereanyfinancialaccounts or instruments held in yourname, orforyourbenefit,closed,
       sold, moved, or transferred?
       Includechecking,savings,money market, or otherfinancialaccounts;certificatesof deposit;sharesin banks,credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.
           No
       D     Yes. Fill in the details.
        Nameof FinancialInstitution and                                Last4 digits of              Type of account or     Date account was          Last balance
        Address (Number,Street,City, StateandZIP                       account number               instrument             closed, sold,       before closing or
        Code)                                                                                                              moved, or                      transfer
                                                                                                                           transferred

21 Doyou nowhave,or didyou havewithin 1 yearbeforeyoufiledfor bankruptcy,anysafedepositboxor otherdepositoryforsecurities,
       cash, or other valuables?

             No
       D     Yes. Fill in the details.
       Name of FinancialInstitution                                        Who else had access to it?            Describe the contents         Do you still
       Address (Number, Street, City, State andZIPCode)                    Address (Number,Street,City,                                        have it?
                                                                           State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
             No
       D Yes. Fill in thedetails.
       Name of Storage Facility                                            Who else has or had access            Describe the contents         Do you still
       Address (Number, Street, City, State andZIPCode)                    to it?                                                              have it?
                                                                           Address (Number, Street, City,
                                                                           StateandZIPCode)

 Part 9:         Identi Prope         You Hold or Control for Someone Else

23. Doyou hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.


             No
      D      Yes. Fill in the details.
       Owner's Name                                                        Where is the property?                Describe the property                      Value
       Address (Number, Street, City, State andZIPCode)                    (Number, Street, City, State andZIP
                                                                           Code)

 Part 10: Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmentallawmeansany federal,state, or localstatute or regulation concerning pollution, contamination, releasesof hazardousor
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances,wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardousmaterialmeansanythingan environmental lawdefinesas a hazardouswaste, hazardoussubstance,toxicsubstance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.



Ofncial Form 107                                         StatementofFinancialAffairsfor IndividualsFilingfor Bankruptcy                                       pages
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                            Best Case Bankruptcy


                Case 2:19-bk-03696-PS                            Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                Desc
                                                                 Main Document    Page 31 of 35
 Debtor1      STACIEJOHNSON                                                                                Case number (ifknown)



24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
      D     Yes. Fill in the details.
       Name of site                                             Governmental unit                             Environmental law, if you         Date of notice
       Address (Number,Street,City,StateandZIPCode)             Address (Number, Street, City, State and      know it
                                                                ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
      D    Yes. Fill in the details.
       Name of site                                             Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street,City, StateandZIPCode)           Address (Number, Street, City, State and      know it
                                                                ZIPCode)

26. Haveyou beena party in anyjudicial or administrative proceeding underany environmental law? Includesettlements and orders.

            No
      D    Yes. Fill in the details.
       Case Title                                               Court or agency                            Nature of the case                   Status of the
       Case Number                                              Name                                                                            case
                                                                Address (Number, Street, City,
                                                                State andZIPCode)

 Part 11: Give Details About Your Business or Connections to An Business

27. Within4 years beforeyou filed for bankruptcy, didyou own a business or haveany of the following connectionsto any business?
            D A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            D A member ofa limited liability company (LLC) or limited liability partnership (LLP)
            D A partner in a partnership
            D An officer, director, or managing executive of a corporation
            D An owner of at least 5% of the voting or equity securities of a corporation
           No. None of the above applies. Go to Part 1 2.
      D Yes. Checkall thatapply aboveandfill in the details belowforeach business.
      Business Name                                         Describe the nature of the business                Employer Identification number
      Address                                                                                                  Do not include Social Security number or ITIN.
      (Number, Street, City, StateandZIPCode)               Name of accountant or bookkeeper
                                                                                                               Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

           No
      D    Yes. Fill in the details below.
      Name                                                  Date Issued
      Address
      (Number, Street, City, State andZIPCode)




OfficialForm 107                                   StatementofFinancialAffairsforIndividualsFilingforBankruptcy                                               pages
SoftwareCopyright(c) 1896-2018Best Case, LLC-www.bestcase.com                                                                                    Best Case Bankruptcy


            Case 2:19-bk-03696-PS                         Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                                       Desc
                                                          Main Document    Page 32 of 35
 Debtor 1       STACIEJOHNSON                                                                          Case number (ifknown)



 Part 12: Si n Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understandthat making a false statement, concealing property, or obtaining money or property by fraud in connection
wit bankruptcy ca can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
   U. . . §§152, 341, 1 9, an 3571.


 S        I JOHNS N                                                    Signature of Debtor 2
 Signature of Debtor 1

 Date      March 28, 2019                                               Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy {OWc\a\           Form 107)?
     No
a Yes

Did you pay or agreeto pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
   Yes. Name of Person              SHERI A. BARRIOS . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form
119).




OfficialForm 107                                       StatementofFinancialAffairsfor IndividualsFilingforBankruptcy                                 page 7
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                      Best Case Bankruptcy


              Case 2:19-bk-03696-PS                            Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                          Desc
                                                               Main Document    Page 33 of 35
 Fill in this information to identify your case:

 Debtor 1                  STACIEJOHNSON
                           First Name                          Middle Name               Last Name

 Debtor 2
(Spouse if, filing)        First Name                          Middle Name               Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                          d Check if this is an
                                                                                                                                      amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                         Under Cha ter 7                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
   creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

Iftwo married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
              sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:       List Your Creditors Who Have Secured Claims

1 For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral                What do you intend to do with the property that       Did you claim the property
                                                                             secures a debt?                                       as exempt on Schedule C?



    Creditor's CreditAcceptance CORP.                                           Surrender the property.                               No
    name:                                                                    D Retainthe propertyandredeem it.
                                                                             D Retain the property and enter into a                D Yes
    Description of 2010 DODGE JOURNEY                                           ReafRrmation Agreement.
    property                                                                 D Retain the property and [explain]:
    securing debt:



    Creditor's        GM FINANCIAL                                              Surrender the property.                               No
    name:                                                                    D Retainthe propertyandredeem it.
                                                                             D Retainthe propertyandenter into a                   D Yes
    Description of 2012 HYUNDAI GENESIS                                         Reaffirmation Agreement.
    property                                                                 D Retainthe propertyand [explain]:
    securing debt:

 Part 2:        List Your Unex ired Personal Pro e                  Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S. C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?



Official Form 108                                          Statement of Intention for Individuals Filing Under Chapter 7                                    page 1
Software Copyright (c) 1996-201 8 Best Case, LLC - www. bestcase. com                                                                            Best Case Bankruptcy




              Case 2:19-bk-03696-PS                              Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                               Desc
                                                                 Main Document    Page 34 of 35
  Debtor 1     STACIE JOHNSON                                                                  Case number (ifknown)

  Lessor's name:                                                                                                       D No
  Description of leased
  Property:                                                                                                            D Yes

  Lessor's name:                                                                                                       D No
  Description of leased
  Property:                                                                                                            D Yes

 Lessor's name:                                                                                                        D No
 Description of leased
 Property:                                                                                                             D Yes

 Lessor's name:                                                                                                        D No
 Description of leased
 Property:                                                                                                             D Yes

 Lessor's name:                                                                                                        D No
 Description of leased
 Property:                                                                                                             D Yes

 Lessor's name:                                                                                                        D No
 Description of leased
 Property:
                                                                                                                       D Yes

 Lessor's name:                                                                                                        D No
 Description of leased
 Property:                                                                                                             D Yes

 Part 3:     Si n Below

Underpenaltyofperjury, I declarethatI haveindicatedmy intentionaboutanyproperty ofmyestatethatsecuresa debtandanypersonal
prope        h t is subject to          expired lease.


       STACI             NSO                                                     Signature of Debtor 2
       Signature of Debtor 1


       Date        March 28, 2019                                             Date




OfficialForm 108                                     StatementofIntentionforIndividualsFilingUnderChapter 7                                page 2
SoftwareCopyright(c) 1996-2018 Best Case, LLC- www.bestcase.com                                                                Best Case Bankruptcy




             Case 2:19-bk-03696-PS                          Doc 10 Filed 04/01/19 Entered 04/02/19 09:58:56                    Desc
                                                            Main Document    Page 35 of 35
